Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to applicant arguments filled on 03/10/2021 for application 16/398288.
Claims 1-5, 8-11, and 13-16 have been amended. 
Claim7 has been canceled.
Claims 1-6 and 8-16 are currently pending and have been examined.

Detailed Action


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 8-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-6 and 8-16 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 

Independent claims 1, 14, 15, and 16 recite obtain appointment information, generate and display a table according to the appointment information, update and display the table in a state in which items corresponding to the series scheduled stages performed based on the identification information, and display stage information indicating which stage of the scheduled stages in the table is a stage being performed.  The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by identifying and reporting events preceding a pattern in a set of user data since the patient information is being identified/monitored/tracked and reported. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a tag, a reader, display device, and a processor, which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional 
Paragraph 95, where “Various processing performed by the CPU executing the software (program) in the aforementioned embodiment may be performed by various processors other the CPU.  As the processor in this case, there are a programmable logic device (PLD) capable of changing a circuit configuration after Field-Programmable Gate Array (FPGA) is manufactured and a dedicated electric circuit which is a processor having a circuit configuration designed as a dedicated circuit in order to perform specific processing such as an Application Specific Integrated Circuit (ASIC).  The various processing may be performed by one of the various processors, or may be performed by a combination of the same kind or different kinds of two or more processors (for example, a plurality of FPGAs, and a combination of the CPU and the FPGA).  More specifically, the hardware configurations of the various processors are electric circuits in which circuit elements such as semiconductor elements are combined..”
Paragraph 12 where “In the hospital support system of any one of the first to sixth aspects, in a hospital support system of a seventh aspect of the present disclosure further comprises: a tag that stores identification information for identifying the subject; and a reader that is provided in a predetermined position for each stage and reads the identification information from the tag.  In a case where the reader reads the identification information from the tag, the second controller updates a stage corresponding to the reader in display of the display device”.
The claims do not recite any additional element. Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-6 and 8-13 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuck et al. (US 2018/0107797 A1).

In claim 1, a hospital support system comprising: 
Schuck teaches:
a display device (Fig. 3); 
a tag that store identification information for identifying each subject (Para. 47 wherein tags that identify patients is taught);
a reader that is provided at a predetermined position for each of a plurality of stages scheduled in a series and that reads the identification information from the tag (Para. 43 wherein tag readers are taught Para. 53 teaches location based data receivers. In addition, teaches tracking a location of a tagged item and/or person Is taight) ;
a processor, configured to:
obtain appointment information of each appointed subject of a current day (Para. 4, 66, and 71 wherein patient schedule/itinerary is taught);
generate and display a table according to the appointment information in a sequence of appointed time on the display device (Fig. 6 and Para. 74 wherein a dynamic patient itinerary is displayed is taught);
in response to first identification information of the tag corresponding to a first subject among the appointed subjects is received from the reader, update and display the table in a state in which items corresponding to the series of scheduled stages performed based on the identification information of the first subject read by the reader 
display stage information indicating which stage of the scheduled stages in the table is a stage being performed at a current point of time on the display device (Fig. 6 and Para. 47, 71, 74, and 102).

As per claim 3, Schuck teaches the hospital support system according to claim 1, wherein the multiple scheduled further include at least one stage of a stage related to a visiting schedule for the first subject, a stage related to accommodation, a stage related to admission, or a stage related to discharge (Para. 4 and 62).

As per claim 4, Schuck teaches the hospital support system according to claim 1, wherein the scheduled stages include a stage related to a medical care of the subject and a stage related to an examination of the first subject (Fig. 6 and Para. 71 and 74)).

As per claim 5, Schuck teaches the hospital support system according to claim 4 wherein the processor is further configured to: perform controller that performs control for further displaying information indicating a running status of a device used for at least one of the medical care or the examination on the display device (Para. 27 wherein “ facility system 102 may include one or more sensor devices such as sensors 147 located throughout the facility to monitor one or more conditions such as occupancy, 

As per claim 6, Schuck teaches the hospital support system according to claim 5, wherein the information indicating the running status is information indicating at least one of a remaining time until the running of the device is finished for the medical care or the examination being performed, an end time when the running of the device is scheduled to be ended, a progress status of the running of the device for the medical care or the examination, or the number of subjects waiting for at least one of the medical care or the examination using the device (Para. 66 wherein “Metrics may include quantifiable and qualifible measures of efficiency and efficacy such as, for example, employee timeliness, patient backlog and scheduling congestion, treatment and care timeliness and efficacy, caregiver/staff availability and staffing levels, equipment, supply, and asset levels, hospital bed availability and wait times, transport times between hospital units, and any other measurable metric associated with operations of the medical care facility and the quality of care provided to a patient.  In some embodiments, a server such as facility server 130 may compile metric data from a plurality of sources, and continuously or periodically benchmark data for the medical care facility”).



	Claims 14-16 recite substantially similar limitations as seen in the above claim 1 and hence are rejected for similar rationale as noted above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuck et al. (US 2018/0107797 A1) in view of Tran (US 2013/0095459 A1).

As per claim 2, Schuck teaches the hospital support system according to claim 1. Schuck does not explicitly teach however Tran teaches wherein the processor displays, as the stage information, an image of the first subject in a position indicating the stage (Para. 15 and 23 wherein images of a patient can viewed in different events such as in an emergency situation is taught).
It would be obvious to one skilled in the art at the time of the invention to combine the location tracking of patient in different stages of schuck with the image of a patient in a certain location/stage of Tran.  The rationale is that the claimed invention is simply a combination of old elements, and in the combination each element performs the same function as it does separately, and the results of the combination are predictable.  See MPEP 2143(A).

As per claim 13, Schuck teaches hospital support system according to claim 1. Schuck does not explicitly teach however Tran teaches hospital support system according to claim 1, wherein the first subject is an animal other than a person (Para. 460 wherein animal monitoring is taught).
.

Response to Arguments
The Applicant argues the 101 rejection. The applicant states that claim 1 proposes a technical approach to allow medical staffs to recognize a schedule for subjects in an entire hospital in real time. The statuses of all appointed subjects are able to be tracked from arrival to departure of the hospital in an intuitive fashion. This provides a specific improvement over existing medical management platforms. The Examiner respectfully disagrees. The claim does recite tracking a patient by reading a tag when he/she enters a certain room/stage and updates the location tracking table of a patient, however nothing in the claims preclude the steps from being performed by a human. For example, a human can check whether or not a person enters a room by reading a tag (a piece of paper) and then marks in a table that a patient has arrived to this specific room.  
Applicant's arguments with respect to the art rejection above have been considered but are moot in view of the new ground(s) of rejection. It is respectfully submitted that the Examiner has applied new passages and citations to amended claims at the present time. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686